Citation Nr: 1548923	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  09-23 345A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for a liver disorder, other than hepatitis C, claimed as cirrhosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1971 to August 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

This case was previously before the Board in October 2012 and October 2013.  Both times the Board remanded this case to the VA Appeals Management Center in Washington, D.C. for further development.  After further developing the record, the VA Appeals Management Center referred the matter back to the Board for further appellate review.


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with hepatitis C.

2.  The Veteran was injected with an air gun injector during the normal immunization period of boot camp, and the Veteran was injected with needles and possible an air gun injector during his time at combat medic school.

3.  The weight of the evidence does not provide any indication that the needles that the Veteran was injected with were not sterile.

4.  The weight of the evidence finds it more likely than not that that the Veteran's hepatitis C was contracted by a number of factors to include: alcohol abuse, high risk sex, and his generation; rather than the fact that he was injected with an air gun injector during boot camp and possibly at combat medic school.

5.  The Veteran has not been diagnosed with a liver disorder other than hepatitis C.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hepatitis C are not met.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

2.  The criteria for service connection for a liver disorder, other than hepatitis C, claimed as cirrhosis are not met.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist
 
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, service personnel records, VA treatment records, Social Security Administration (SSA) records, California State Worker Compensation records, and private treatment records have been obtained in compliance with the October 2013 Board decision remanding this matter for further development.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he, instead, opted to testify before a Decision Review Officer in March 2010.  A transcript of the hearing is of record.

The Veteran was also provided with several medical opinions: a March 2010 independent medical opinion, a January 2013 VA examination, a September 2014 VA examination, and an October 2014 independent medical opinion (the reports of which have been associated with the claims file).  The Board finds the most recent opinions to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of the most recent examination and medical opinion conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Hepatitis C

The Veteran contends that he is entitled to service connection for hepatitis C.  The Veteran's diagnosis of hepatitis C was confirmed in April 2004 after a positive result on a liver biopsy.  The Veteran alleges that he contracted hepatitis C from injections that he received under allegedly unsanitary conditions during combat medic school as well as routine immunizations during basic training.

In support of his claim the Veteran testified at a personal hearing held by the RO in March 2010.  The Veteran testified that he tested positive for hepatitis C in 2001, and that he believed it stemmed from the use of an air gun injector to use deliver routine immunizations during boot camp.  See Transcript p. 3.  The Veteran also testified that after joining the service he was originally a medic, and that he and his fellow medics "experimented on each other in combat medic school."  See Transcript p. 5.  The Veteran indicated that he eventually left combat medic school to become a supply specialist, because he did not like what he was going through.  The Veteran further testified that when he was experimented on it included the use of both air gun injectors and needles, but the Veteran admitted that the needles used were supposed to be sterile.  See Transcript pp. 5-6.

The Veteran also took the opportunity to rebut the allegation that he had admitted to a history of intravenous (IV) drug use on a hepatitis C screen in December 2003.  The Veteran testified that this information was mistakenly entered, and the Veteran requested that the information be corrected shortly thereafter in either 2003 or 2004.  See Transcript pp. 4-5.  The Veteran's testimony is partially corroborated in that there is an addendum in the record indicating that the Veteran attempted to correct the record, but it was memorialized in December 2009 rather than in 2003 or 2004.

The Veteran also submitted written statements in support of his claim.  In a statement dated July 2007, the Veteran reported that he felt that he was exposed to hepatitis C by jet injectors and needles during the immunization phase of boot camp.  The Veteran explained that at boot camp the soldiers lined up for immunization injections, and that every soldier in the line would be immunized with the same injector or needle.  The Veteran further indicated in this statement that he had never used IV drugs, been tattooed, or received any blood transfusions.

The Veteran also submitted a written statement with his September 2008 notice of disagreement.  The Veteran reported that he was required to receive vaccinations upon entry into the service, and that these vaccinations were given with a type of multi-use jet injector.  The Veteran indicated that he vividly recalled standing in lines as he and his fellow soldiers were administered injections one after the other without any sterilization procedures in between each injection.  The Veteran reiterated his contention that these vaccinations that he received in August 1971 were what cause his hepatitis C diagnosis in January 2001.  The Veteran further indicated that the reason he did not previously complain of any signs or symptoms of hepatitis C prior to January 2001 is that he is not a physician, and he did not know which signs or symptoms to look for.

In Mach 2009, the Veteran submitted a written statement indicating that he had no other risk factors for hepatitis C or exposures to blood other than the air gun injectors.

The Veteran alleged in his July 2009 VA Form-9 that his initial exposure to hepatitis C occurred in boot camp in 1971.

Additionally, the Veteran has provided, read into the record, and referenced several pieces of medical literature in support of his claim to include: an article by N.R. Saltamarsh in Vaccine Weekly, a Heather French Foundation Article, June 2004 VA fast letter, and Epidemiology of Hepatitis C Virus Infection in American Veterans.  

A review of the Veteran's service treatment records reveals that, although the Veteran was occasionally treated for curable sexually transmitted diseases, the Veteran was never treated for hepatitis C or any liver condition.  The Veteran's service treatment records do show that the Veteran was x-rayed in order to determine whether he had swallowed several packets of heroin wrapped in aluminum foil in August 1972.  A November 1972 general court-martial order indicates that the Veteran was charged with and acquitted of possessing, transferring, and selling heroin.  The Veteran's identification record furnished by the Federal Bureau of Investigation indicates that the Veteran charged with possession of marijuana in February 1972.

The Veteran was originally examined by a physician offering an independent medical opinion in  March 2010, who opined that the Veteran's hepatitis C was less likely than not related to the Veteran's service.  Nevertheless, in an October 2012 Board decision, the independent medical opinion was found to inadequate for rating purposes, and the matter was remanded for VA examination.

The Veteran was examined at a VA facility in January 2013.  The examiner opined that it was at least as likely as not that the Veteran's hepatitis C was related to his military service, because the Veteran denied any history of risk factors to include IV drug use; it was biologically plausible that he was infected with hepatitis C during military service; and multiple veterans organizations have expressed an interest in the possible relationship between hepatitis C virus infection and air gun injections.  Additionally, the examiner noted that the Veteran's fatty liver is at least as likely as not related to his hepatitis C infection.

The Veteran was once again examined at a VA facility in a September 2014.  The Veteran reported to the examiner that he had dark urine and pain in his right flank.  The Veteran also admitted to heavy alcohol use prior to his diagnosis.  The examiner noted that, although the Veteran does have hepatitis C, the Veteran does not currently have any signs or symptoms attributable to chronic or infectious liver diseases.  The examiner also noted that the Veteran does not have any signs or symptoms attributable to cirrhosis of the liver.  Finally, the examiner noted that the Veteran's date of birth occurred between 1945 and 1965, which it was explained was relevant as people born in this time frame contracted hepatitis C at a greater rate than the general population.

The examiner concluded that the Veteran's condition was less likely than not related to the Veteran's service.  The examiner concluded that, after careful research, there is no medical literature that supports or opposes the Veteran's theory that he was exposed to hepatitis C by an air gun injection, and that only 1.6 percent of all hepatitis C infection is attributable to immunoglobulin injections.  The examiner also indicated that, for reasons still not completely understood, individuals born between 1945 and 1965, such as the Veteran, have an increased infection rate then individuals born outside these years.  Finally, the examiner indicated that individuals found to have abused alcohol have, even in the absence of other risk factors, a high hepatitis C infection rate.

A second independent medical opinion was obtained in October 2014.  The independent physician opined that it was less likely than not that the Veteran's liver disorder, currently diagnosed as hepatitis C, and was related to the Veteran's service.  The independent physician noted that the Veteran's separation physical in August 1974 does not note a history for jaundice or hepatitis.  The independent physician also noted that the Veteran's service treatment records and VA treatment records indicated that the Veteran had been treated for sexually transmitted diseases, and that this provides documentation of high-risk sexual activity; a known hepatitis C risk factor.  The independent physician also indicated that the Veteran's record is suggestive of an increased likelihood for past injection drug use; another known risk factor for hepatitis C transmission.

The U.S. Court of Appeals for Veterans Claims (Court) has held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).

It is undisputed that the Veteran is currently diagnosed with hepatitis C.  As previously noted, this diagnosis was confirmed by a liver biopsy conducted by a VA facility in April 2004.  

The Veteran has offered lay evidence in form of his own written statements in support of an in-service incurrence; namely that he was infected with hepatitis C either when he was undergoing routine inoculations during basic training or when he was "experimented" on by other soldiers in combat medic school.  Although the Veteran's statements in this regard are for the most part consistent, the Board notes some minor discrepancies.  

In a July 2007 written statement, the Veteran reported that he was injected with air gun injectors as well as needles during the immunization phase of boot camp.  In a September 2008 written statement, the Veteran indicated that he vividly remembered being injected with air gun injectors during the immunization phase of boot camp.  In a March 2009 written statement, the Veteran indicated that the only hepatitis risk factor that he was exposed to was an air gun injection.  Finally, in the March 2010 personal hearing, the Veteran testified that he was injected with an air gun injector during boot camp, but that he was "experimented" on with air gun injectors and needles while he was in combat medic school.

The Board finds the discrepancies in these statements to be minor, and that the Veteran is still credible.  Nevertheless, these statements, taken together, still purport dissonant facts, and the Board must harmonize them.  The Veteran has never wavered in his allegation that he was injected with an air gun injector during the immunization phase of boot camp, and the Veteran has even stated that he vividly remembers it.  Accordingly, the Board finds this to be credible.  

The Veteran only stated that he was injected with needles during the immunization period of boot camp in the July 2007 statement.  In light of this incongruence with the Veteran's other statements, the Board finds this statement to not be credible.  If, however in his earlier statements, the Veteran was conflating  boot camp with a subsequent brief period of training that he experienced early in his military career, this statement can be harmonized with the March 2010 personal hearing.  Accordingly, the weight of the evidence seems to indicate that the Veteran was injected with an air gun injector during the immunization period of basic training, and the Veteran was injected with needles and possibly an air gun injector during his brief period at combat medic school.

The Veteran, however, admitted under oath at the March 2010 personal hearing that the needles that he and the other soldiers at combat medic school were, to use his words, experimenting with were supposed to be sterilized.  Furthermore, there is no evidence in the record, medical or otherwise, to indicate that these needles were not sterile.  Accordingly, the Board finds that the weight of the evidence does not support a finding that the needle injections that the Veteran received during combat medic school was an in-service incurrence of a disease or injury.

The only remaining issue before the Board is then whether there is medical evidence of a nexus between the between the air gun injections that the Veteran received at boot camp or possibly combat medic school and his present diagnosis of hepatitis C.

Risk factors for hepatitis C include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades.  See Veterans Benefits Administration (VBA) letter 211B (98- 110), November 30, 1998.

A VA "Fast Letter" issued in June 2004 (Veterans Benefits Administration (VBA) Fast Letter 04-13, June 29, 2004) identified "key points" that included the fact that hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987).  

Another "key point" was the fact that hepatitis C can potentially be transmitted with the re-use of needles for tattoos, body piercing, and acupuncture.  See VBA Fast Letter 04-13 (June 29, 2004).

The Veteran has repeatedly offered his lay opinion that his current diagnosis of hepatitis C caused by injections with an air gun injector during his period of service.  The Veteran is certainly competent to testify when and where he was injected and whether he was injected with a needle or an air gun injector.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Nevertheless, the etiology of this disease is a matter of medical complexity.  

The Board notes that the Veteran did attend combat medic school; where he and his classmates at the very least practiced performing injections.  As the Veteran transferred, however, to another unrelated occupational specialty early in his career, and there is no indication the Veteran ever returned to any medical field; the Board considers the Veteran to be a lay person.  Furthermore, the Veteran explicitly admitted in his September 2008 written statement that he was unable to recognize the signs and symptoms of hepatitis C.  As such, his opinion is insufficient to establish that his hepatitis C was contracted during service or within a year of service.

Nevertheless, there are four medical evaluations of record opining on medical nexus between air gun injections and the Veteran's current diagnosis of hepatitis C: a March 2010 independent medical opinion, a January 2013 VA examination, a September 2014 VA examination, and an October 2014 independent medical opinion.  As previously noted, the March 2010 independent medical opinion was found to inadequate due to its contradictory and equivocal in nature.  The Board finds the opinion to be unpersuasive for the reasons set forth in the October 2012 Board decision.

The September 2014 VA examiner identified known risk factors for hepatitis C such as increased infection for certain generations as well as increased risk by alcohol abusers.  Then the examiner noted facts from the record that indicated that the Veteran was a member of a high infection rate generation, and the fact that the Veteran admitted heavy alcohol use.  Additionally, the examiner found that there was no medical literature supporting or opposing the Veteran's air gun theory.    Applying the facts to the risk criteria examiner came to the conclusion that the it was less likely than not that the Veteran's hepatitis C was related to a period of service.  Therefore, the January 2013 VA examination is based on sufficient facts and data, is the product of reliable principles and methods, and is the result of these principles and methods applied to the facts, and the Board finds it highly probative.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 302 (2008).

The October 2014 independent medical opinion also found that it was less likely than not that the Veteran's current diagnosis of hepatitis C was related to his period of service.  The independent physician also noted risk factors for hepatitis C transmission such as high risk sex and drug abuse.  The independent physician also noted facts from the record such as the Veteran's previous treatment for sexually transmitted diseases and accusations of drug abuse.  Therefore, the Board also finds the independent medical opinion to be highly probative.  See Nieves-Rodriquez.

Taken together the September 2014 VA examination and the October 2014 independent medical opinion suggest that it is less likely than not that the Veteran contracted hepatitis C from an air gun injection, and that it is more likely than not the Veteran contracted it from a number of non-service related risk factors including: IV drug use, alcohol abuse, high risk sex, and generation.  

The Veteran has repeatedly disputed the contention that he has a history of IV drug use.  Admittedly, the record is fairly balanced for and against this contention.  As previously noted, there was a report that the Veteran admitted to a history of IV drug use in December 2003, but then later this report was altered.  After fully and fairly considering the record, the Board finds that there is not sufficient evidence to conclude that the Veteran was probably using IV drugs, and the Board does not consider it a risk factor.  Even giving the Veteran the benefit of the doubt in this regard, however, there are still three risk factors firmly rooted in the record to include: alcohol abuse, high risk sex, and his generation.  

As to the Veteran's assertions that he contracted hepatitis C during his period of active service as the result of an air gun inoculation, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  

The Board recognizes that the Veteran has submitted medical literature on his behalf, including literature published by the VA.  The Board observes that medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 C.F.R. § 3.159(a)(1), (noting that competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).  Medical evidence that is speculative, general, or inconclusive in nature cannot, however, support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996). 

In this case, the records submitted do not specifically relate to the Veteran's particular case, nor does this treatise evidence correlate with the medical evidence of record.  Here, the VA examiner, who conducted the September 2014 examination, opined that the medical literature neither supports or denies the Veteran's claims.  Further, this evidence is generalized in nature.  In other words, it considers none of the specific facts in the Veteran's case.  As such, the Board places little weight on these submissions, as it is outweighed by other evidence of record outlined above.

The Board notes that the January 2013 VA examiner found that it was more likely than not that the Veteran's current diagnosis of hepatitis C was related to his period of service, because the Veteran reported that he was not exposed to any risk factors for hepatitis C other than an air gun injector.  The rationale of the opinion, however, relies heavily on the Veteran's suggestion that he had no other risk factors for hepatitis C, which the record suggests is not accurate.  As such, this opinion is based in part on an inaccurate factual premise, diminishing the weight that will be afforded to it.

Accordingly, the Board finds that the probative evidence of record simply fails to demonstrate a medical nexus between the Veteran's currently diagnosed hepatitis C and an incurrence during a period of active duty.  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The evidence indicates it is less likely than not that the Veteran's hepatitis C is related to service, and as such entitlement to service connection for hepatitis C is denied.

Liver Disorder, Other Than Hepatitis C, Claimed As Cirrhosis

The Veteran also contends that he is entitled to service connection for a liver disorder claimed as cirrhosis.  Specifically, the Veteran maintains that he is entitled to service connection for hepatitis C, hepatitis C causes liver damage, and he is entitled to service connection for any damage to his liver caused by hepatitis C.

As previously noted, the January 2013 VA examination indicated that the Veteran's fatty liver is at least as likely as not related to his hepatitis C infection.  As also previously noted, the September 2014 VA examination opined that the Veteran does not currently have any signs or symptoms attributable to chronic or infectious liver diseases.  The examiner also noted that the Veteran does not have any signs or symptoms attributable to cirrhosis of the liver.  Finally, as previously noted, the Court has held that, in order to prevail on the issue of service connection on the merits, there must be first medical evidence of a current disability.  See generally Hickson.  

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a non-service-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448. Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Turning to the evidence at hand, the weight of competent medical evidence of record indicates that the Veteran is not suffering cirrhosis of the liver, or any signs or symptoms attributable to chronic or infectious liver disease.  Moreover, even if the Board was convinced by the January 2013 VA examination that the Veteran currently has a liver disorder; specifically a fatty liver, the Veteran still could not prevail.  Setting aside that the Veteran doesn't appear to have claimed an injury based on a fatty liver, the Veteran's theory of service connection for a general liver disorder is essentially that he is entitled to secondary service connection due to his hepatitis C.  Nevertheless, Board has denied service connection for hepatitis C, and therefore a condition may not be service connected as secondary to hepatitis C . 
Accordingly, service connection for a liver condition other than hepatitis C is denied.


ORDER

Service connection for hepatitis C is denied.

Service connection for a liver disorder, other than hepatitis C, claimed as cirrhosis is denied.


____________________________________________
MATHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


